AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
“SOUTHERN DISTRICT OF CALIFORNIA

Page | of 1

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)

Gaudencio Candelario-Ramirez

Case Number: 3:19-myj-23954

 

John Owen Lanahan

 

Defendant's Attorney

REGISTRATION NO. 25351408

 

 

PILED _

 

 

 

 

 

OCT 03 2013
THE DEFENDANT: . a
I pleaded guilty to count(s) 1 ofComplaint CLERK, U.S, DISTRICT COURT A
SOUTHERN DISTRICT OF CALIFORN
Cl] was found guilty to count(s) BY DEPUTY |
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
“| The defendant has been found not guilty on count(s)
[ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

 

C1 TIME SERVED A. os

 

X] Assessment: $10 WAIVED Fine: WAIVED

days

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative,

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019

 

Date of imposition. of Sentence

a
ee

Ey

a“

Received ava ie Pe Jat A, (he.

DUSM mel HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

3:19-my-23954

i bf

 
